Exhibit 99.1 ICON INCOME FUND NINE, LLC PORTFOLIO OVERVIEW FIRST QUARTER Letter from the CEOsAs of July 6, 2012 Dear investor in ICON Income Fund Nine, LLC: We write to briefly summarize our activity for the first quarter ended March 31, 2012.A more detailed analysis, which we encourage you to read, is contained in our Form 10-Q.Our Form 10-Q and our other quarterly, annual and current reports are available in the Investor Relations section of our website, www.iconinvestments.com. As of March 31, 2012, Fund Nine was in its liquidation period. During the liquidation period, distributions generated from net rental income and proceeds from equipment sales generally fluctuate as remaining leases come to maturity or equipment is sold. During the first quarter of 2012, we made distributions in the amount of $707,460. In the first quarter of 2012, we re-leased the two Airbus A340-313X aircraft (B-HXO and B-HXN) that were previously on lease to Cathay Pacific Airways Limited to Aerolineas Argentinas S.A. We invite you to read through our portfolio overview on the pages that follow for a more detailed explanation of the investments noted above as well as more information regarding Fund Nine’s operations to date. As always, thank you for entrusting ICON with your investment assets. Sincerely, Michael A. Reisner Mark Gatto Co-President and Co-Chief Executive Officer Co-President and Co-Chief Executive Officer 1 ICON Income Fund Nine, LLC First Quarter 2012 Portfolio Overview We are pleased to present ICON Income Fund Nine, LLC’s (the “Fund”) Portfolio Overview for the first quarter of 2012.References to “we,” “us,” and “our” are references to the Fund, and references to the “Manager” are references to the manager of the Fund, ICON Capital Corp. The Fund We raised approximately $100,000,000 commencing with our initial offering on November 26, 2001 through the closing of the offering on April 30, 2003. On May 1, 2008, we entered our liquidation period, which is expected to continue for more several years.During the liquidation period, we began the gradual, orderly termination of the Fund’s operations and affairs, and liquidation or disposition of its equipment, leases and financing transactions. Additionally, during the liquidation period, you will receive distributions that are generated from net rental income or equipment sales when realized.In some months, the distribution may be larger, in some months the distribution may be smaller, and in some months there may not be any distribution. Portfolio Overview Our portfolio consists of investments that we have made directly, as well as those that we have made with our affiliates.As of March 31, 2012, our portfolio consisted of the following investments: · Thirteen Great Dane refrigeration trailers subject to lease with Conwell Corporation.The equipment was purchased for approximately $1,962,000.The lease expired in April 2010 and continued on a month-to-month basis through February 2012. During the term of this investment and through March 31, 2012, we collected approximately $2,538,000 in rental and sale proceeds. · Two Airbus A340-313X aircraft (B-HXO and B-HXN) leased to Aerolineas Argentinas S.A. (“Aerolineas”).We own all of the interests in the entity that owns B-HXO.We, through a joint venture owned 50% by us, own B-HXN. The combined purchase price of the interests in both aircraft was approximately $106,333,000, comprised of approximately $6,403,000 in cash and non-recourse loans in the aggregate amount of approximately $99,930,000.B-HXO was subject to a lease with Cathay Pacific Airways Limited (“Cathay”) that expired on December 1, 2011 and B-HXN was subject to a lease with Cathay that expired on July 1, 2011. In the first quarter of 2012, B-HXO and B-HXN were each re-leased to Aerolineas for a period of seventy-three months. · Three roll-on-roll-off vehicle transportation vessels bareboat chartered to Wilhelmsen Lines Shipowning AS.We purchased the Trianon, the Trinidad and the Tancred for the aggregate amount of approximately $74,020,000, comprised of approximately $9,690,000 in cash and a non-recourse loan in the amount of approximately $64,330,000.The bareboat charters for all three vessels were extended through December 2013.In connection with the bareboat charter extensions, the outstanding debt attributable to each vessel was refinanced, thereby allowing us to generate additional free cash over the remaining term and to realize approximately $22,000,000 in cash proceeds at closing of the refinance. 2 Transactions with Related Parties Our Manager performs certain services relating to the management of our equipment leasing and financing activities.Such services include, but are not limited to, the collection of lease payments from the lessees of the equipment, re-leasing services in connection with equipment which is off-lease, inspections of the equipment, liaising with and general supervision of lessees to ensure that the equipment is being properly operated and maintained, monitoring performance by the lessees of their obligations under the leases and the payment of operating expenses. Administrative expense reimbursements were costs incurred by our Manager or its affiliates that were necessary to our operations. These costs included our Manager’s and its affiliates’ legal, accounting, investor relations and operations personnel, as well as professional fees and other costs that were charged to us based upon the percentage of time such personnel dedicated to us. Excluded were salaries and related costs, office rent, travel expenses and other administrative costs incurred by individuals with a controlling interest in our Manager. Although our Manager continues to provide the services described above, in 2008, our Manager waived its right to future management fees and administrative expense reimbursements. Our Manager also has a 1% interest in our profits, losses, cash distributions and liquidation proceeds.We paid distributions to our Manager in the amount of $7,075 for the three months ended March 31, 2012. Additionally, our Manager’s interest in our net loss was $7,134 for the three months ended March 31, 2012. Your participation in the Fund is greatly appreciated. We are committed to protecting the privacy of our investors in compliance with all applicable laws. Please be advised that, unless required by a regulatory authority such as FINRA or ordered by a court of competent jurisdiction, we will not share any of your personally identifiable information with any third party. 3 ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Consolidated Balance Sheets Assets March 31, December 31, (unaudited) Current assets: Cash and cash equivalents $ $ Current portion of net investment in finance leases Equipment held for sale - Other current assets Total current assets Non-current assets: Net investment in finance leases, less current portion Leased equipment at cost (less accumulated depreciation of $14,733,848 and $15,807,492, respectively) Other non-current assets, net Total non-current assets Total Assets $ $ Liabilities and Members' Equity Current liabilities: Current portion of non-recourse long-term debt $ $ Interest rate swap contracts Accrued expenses and other current liabilities Total current liabilities Non-current liabilities: Non-recourse long-term debt, less current portion Total Liabilities Commitments and contingencies Members' Equity: Additional Members Manager ) ) Accumulated other comprehensive loss ) ) Total Members' Equity Total Liabilities and Members' Equity $ $ 4 ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Consolidated Statements of Operations and Comprehensive Loss (unaudited) Three Months Ended March 31, Revenue: Rental income $ $ Finance income Income from investments in joint ventures - Net gain (loss) on sales of equipment ) Interest and other income Total revenue Expenses: General and administrative Repair and maintenance - Interest Depreciation and amortization Impairment loss - Other operating expenses - Total expenses Net loss $ ) $ ) Net loss allocable to: Additional Members $ ) $ ) Manager ) ) $ ) $ ) Comprehensive loss: Net loss $ ) $ ) Change in valuation ofinterest rate swap contracts Total comprehensive loss $ ) $ ) Weighted average number of additional shares of limited liability company interests outstanding Net loss per weighted average additional share of limited liability company interests outstanding $ ) $ ) 5 ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Consolidated Statement of Changes in Members' Equity Additional Member Shares Additional Members Manager Accumulated Other Comprehensive Loss Total Members' Equity Balance, December 31, 2011 $ $ ) $ ) $ Net loss - ) ) - ) Change in valuation of interest rate swap contracts - - - Cash distributions - ) ) - ) Balance, March 31, 2012 (unaudited) $ $ ) $ ) $ 6 ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Consolidated Statements of Cash Flows (unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Rental income paid directly to lenders by lessees - ) Finance income ) ) Income from investments in joint ventures - ) Net (gain) loss on sale of equipment ) Depreciation and amortization Interest expense on non-recourse financing paid directly to lenders by lessees Interest expense from amortization of debt financing costs Impairment loss - Paid-in-kind interest - Changes in operating assets and liabilities: Collection of finance leases Other assets, net ) - Deferred revenue - ) Accrued expenses and other current liabilities Net cash provided by operating activities Cash flows from investing activities: Proceeds from sales of equipment Net cash provided by investing activities Cash flows from financing activities: Cash distributions to members ) ) Net cash used in financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ 7 (A Delaware Limited Liability Company) Consolidated Statements of Cash Flows (unaudited) Three Months Ended March 31, Supplemental disclosure of non-cash investing and financing activities: Principal and interest on non-recourse long-term debt paid directly to lenders by lessees $ $ Reclassification of leased equipment at cost to equipment held for sale $ $
